DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 28 December 2020 is acknowledged.  Claims 2 and 3 were cancelled.  Claim 1 was amended.  Claims 1, 4, and 6-10 were pending.  Claim 4 was withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 4 directed to species a non-elected without traverse.  Amended claim 1 is no longer generic as it now recites limitations (i.e. “wherein a portion of the via structure is disposed above the second wiring”) directed solely to the subject matter of species b.  When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue.  See MPEP 821.02.  Accordingly, claim 4 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:

Cancel claim 4.

Response to Arguments
Applicant’s incorporation of the allowable subject matter of now-cancelled dependent claim 3 into independent claim 1 is sufficient to overcome the 35 U.S.C. 103 rejection of claims 1, 2, 6, 9, and 10 made in the final rejection filed 27 October 2020.  The 35 U.S.C. 103 rejection of claims 1, 2, 6, 9, and 10 has been withdrawn.

Allowable Subject Matter
Claims 1, 6, 9, and 10
Claims 7 and 8 are allowed for the reasons set forth in the non-final rejection filed 24 June 2019.  Please see the non-final rejection filed 24 June 2019 for a detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893